In lieu of granting rehearing, the judgment order, ante, 456, is amended to provide that this case be remanded to the Court of Appeals for consideration of defendant’s claims of error which were not ruled on by the Court of Appeals in light of its reversal of defendant’s conviction on other grounds.

Order Entered June 8, 1999:

Proposed Amendments of MRE 803A and MCR 5.972. On order of the Court, notice of the proposed changes and an opportunity for comment in writing and at a public hearing having been provided, and consideration having been given to the comments received, the Court is not persuaded that the proposed amendments of Rule 803A of the Michigan Rules of Evidence and Rule 5.972 of the Michigan Court Rules should be made.